DAVENÉ D. WALKER
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044–7611
Telephone: (202) 353-9213
Facsimile: (202) 305–0506
davene.walker@usdoj.gov

RICKEY D. TURNER, JR.
U.S. Department of Justice
Environment and Natural Resources Division
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Telephone: (303) 844-1373
Facsimile: (303) 844-1350
rickey.turner@usdoj.gov

Attorneys for Federal Defendants

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL            )
WILDLIFE REFUGES, et al.,             )
                                      )      CASE NO. 3:18-cv-00029-SLG
      Plaintiffs,                     )
                                      )
             v.                       )
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
                                      )
      Federal Defendants,             )
                                      )
             and                      )
                                      )
KING COVE CORPORATION, et al.,        )
                                      )
      Intervenor-Defendants.          )
                                      )


       Case 3:18-cv-00029-SLG Document 100 Filed 01/31/20 Page 1 of 3
                       JOINT STATUS REPORT
            REGARDING PARTIES’ SETTLEMENT NEGOTIATIONS

       Plaintiffs and Federal Defendants submit this joint status report in accordance

with the Court’s December 9, 2019 Order, requiring an updated status report by January

31. As previously reported, the parties have reached a tentative resolution settling

Plaintiffs’ fees and expenses and need additional time to acquire the necessary approvals.

Thus, the Parties propose that the stay be extended through and including February 14,

2020. If the parties finalize a settlement before that time, they will notify the Court.

       Respectfully submitted, this 31st day of January, 2020.


                                           PRERAK SHAH
                                           Acting Deputy Assistant Attorney General
                                           Environment and Natural Resources Division


                                           /s/ Davené D. Walker
                                           DAVENÉ D. WALKER
                                           Trial Attorney
                                           United States Department of Justice
                                           Environment and Natural Resources Division
                                           Natural Resources Section
                                           P.O. Box 7611
                                           Washington, DC 20044-7611
                                           Telephone: (202) 353-9213
                                           Facsimile: (202) 305–0506
                                           davene.walker@usdoj.gov

                                           RICKEY D. TURNER, JR.
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Environment and Natural Resources Division
                                           Wildlife and Marine Resources Section
Jt. Status Report Re: Parties’ Settlement Negotiations
Friends of Alaska National Wildlife Refuges v. Bernhardt, Case No. 3:18-cv-00029-SLG       1




        Case 3:18-cv-00029-SLG Document 100 Filed 01/31/20 Page 2 of 3
                                          999 18th Street, South Terrace, Suite 370
                                          Denver, CO 80202
                                          Telephone: (303) 844-1373
                                          Facsimile: (303) 844-1350
                                          rickey.turner@usdoj.gov

                                          Attorneys for Federal Defendants


                                          s/ Bridget Psarianos (by DDW w/consent)
                                          Bridget Psarianos (AK Bar No. 1705025)
                                          Brook Brisson (AK Bar No. 0905013)
                                          Katherine Strong (AK Bar No. 1105033)
                                          Trustees for Alaska
                                          1026 W. 4th Ave., Suite 201
                                          Anchorage, AK 99501

                                          Attorneys for Plaintiffs




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 31, 2020, a copy of the foregoing Joint

Status Report Regarding Parties’ Settlement Negotiations was filed electronically with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel

of record by operation of the court’s electronic filing system.



                                          /s/ Davené D. Walker
                                          Davené D. Walker, Trial Attorney
                                          U.S. Department of Justice




Jt. Status Report Re: Parties’ Settlement Negotiations
Friends of Alaska National Wildlife Refuges v. Bernhardt, Case No. 3:18-cv-00029-SLG    2




        Case 3:18-cv-00029-SLG Document 100 Filed 01/31/20 Page 3 of 3
